*618The opinion of the court was delivered by
Bennett J.
It is claimed by the defendant, that as the suit, on the return day of the writ, was continued by another justice, because of the absence of the justice who signed the writ, the requisite length of time, and for notice, it was the same thing in effect as if the continuance had been by the justice who signed the writ, and that the judgment was consequently regular. But we think the justice, who continued the cause, had only jurisdiction over it for the naked purpose of a continuance, leaving the case to be proceeded with by the justice who issued the writ, on the day to which it had been continued, in the same way as if that had been the return day of the writ. The object of the legislature was simply to furnish a means of preventing a discontinuance of the action by reason of the absence of the justice who signed the writ on its return day. When this is answered, the object of the statute is answered.
The only question remaining is in relation to the effect of the discharge of J. A. Braynard, which was given in evidence on the trial of the action. The discharge is by the individual party, who had no notice of the suit, and is as follows, to wit: “ In considera- “ tion of one dollar, received of Plummer Burpee, I hereby dis- “ charge and discontinue a suit, now pending in Orleans county “ court in favor of J. II. and J. A. Braynard and against the said “Burpee, said action being an audita querela,” &c. It should be remarked, that this is not an executory agreement to discharge the suit, but the language is, “I hereby discharge said suit, &c,” We think this discharge must be as operative, as it would have been, if it had been signed by both of the plaintiffs. It is well settled, that if one of two joint promisees or obligees discharge the promise or obligation, it is, in legal effect, a discharge by both.
This principle arises from their community of interest. So if two persons recover a joint judgment, a discharge by one of them is, in legal effect, a discharge by both; and if two co-plaintiffs join in a writ of error, a release of all errors by one of them, would be a bar to the prosecution of the writ of error by both, and we think a discharge of the audita querela by one, and especially by the one, who had any good ground of complaint, must be a full defence to the action. Upon this point the judgment of the county court is reversed, and the cause is remanded.
H. F. Prentiss, for the complainants.
T. P. Redfield, for the defendant.
Upon the cause being remanded to, and reentered in the county court, the complainants replied to the defendant’s plea of release, that George M. Cargill, the person who was summoned as a trustee in the justice suit, in favor of the defendant against the complainants, was wrongfully adjudged chargeable, and this suit was commenced and prosecuted for his benefit, in the name of the plaintiffs, and by their express consent, given in their behalf by John Ii. Braynard which was well known to the defendant before the making and delivery of said release, &c.
To this replication, the defendant demurred; and the county court, June Term, 1854, — Pecic, J., presiding, — adjudged it insufficient, to which the complainants excepted.
The opinion of the court was delivered by.
Bennett, J.
We apprehend that Cargill, the trustee, has no such interest in the judgment as will enable him to avoid the effect of the discharge.
He was not an assignee of the judgment, and had no lien upon it. He stood as an entire stranger to the judgment as-between the original parties. If the trustee was wronged in being adjudged chargeable, the wrong cannot he righted in this way.
The judgment of the county court is affirmed.